Citation Nr: 1426090	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  09-09 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for atypical Parkinson's disease.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

W. Spruill, Associate Counsel





INTRODUCTION

The Veteran was a member of the United States Army Reserve from January 1994 to June 2005, with periods of active duty for training and inactive duty training; he also served on active duty from August 1999 to March 2000, and from January 2002 to August 2002.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Milwaukee, Wisconsin.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

In July 2013, the Board remanded the Veteran's claims for further development.  Specifically, the Board asked for a medical opinion as to when the current and/or previously diagnosed hypertension initially manifested, to include a discussion of whether the claimed hypertension had been aggravated by any service-connected disability or treatment thereof.  Additionally, the Board requested an opinion as to whether there were any signs or symptoms of hypertension noted in service or within one year of active duty service separation which were the first manifestations of the Veteran's current and/or previously diagnosed hypertension.  

The requested examination took place in September 2013.  The VA examiner concluded that the Veteran was not currently on medication and did not meet VA's criteria for the diagnosis of hypertension.  The examiner opined that the Veteran's "claimed condition was less likely than not (less than 50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner noted that the Veteran appeared to have started on Enalapril some time between January 2000 and November 2000, but there was no mention of this in the service treatment records during active duty.  Further, the examiner noted that the record contained a clear diagnosis of hypertension in December 2007 and there was "no evidence of aggravation as the Veteran does not require medication."  The Board finds that the examiner's opinion is inadequate for purposes of adjudication.  The examiner merely stated, without rationale, that there was "no evidence of aggravation as the Veteran does not require medication."  Further, the examiner focused solely on medication for hypertension, and failed to address whether the Veteran's hypertension was aggravated by prescribed medication for his service-connected disability.  

The July 2013 Board remand also requested a medical opinion regarding whether Parkinson's disease was etiologically related to the Veteran's active duty service, to include a discussion of whether Parkinson's disease had been aggravated by any service-connected disability or any prescription medication prescribed for treatment thereof.  That medical opinion was rendered in September 2013.  The examiner addressed initial symptoms suggestive of a Parkinson-like disorder, the fact that there were no signs or symptoms suggestive of Parkinson-like disorder during service or within one year of discharge, clear risks in the Veteran, and the etiological relationship between permethrin exposure and neurological disorders such as Parkinson's disease.  Further, the examiner provided a discussion of the Veteran wearing clothing that contained permethrin while in service.  However, review of the opinion indicates that the VA examiner did not specifically address whether Parkinson's disease had been aggravated by any service-connected disability or any prescription medication prescribed for treatment thereof.  

In light of these deficiencies, a new VA opinion is warranted.  "Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  "Without a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Consequently, in order to satisfy VA's duty to assist, the Board finds that another remand is necessary in order to obtain adequate medical opinions.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Further, in September 2013, the Veteran submitted authorization for release of information for medical records from Osceola Medical Center in Osceola, Wisconsin, and Struther's Parkinson's Center in Golden Valley, Minnesota.  However, attempts to secure this evidence have not been documented in the claims file by the RO.  On remand, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources, including medical records from Osceola Medical Center and Struther's Parkinson's Center.  

Accordingly, the case is remanded for the following actions:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources, including copies of records from Osceola Medical Center in Osceola, Wisconsin, and the Struther's Parkinson's Center in Golden Valley, Minnesota.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2. After completing any additional notification and/or development action deemed warranted by the record, arrange for a review of the Veteran's claims file by the examiner who completed the September 2013 opinion.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  

Based on the findings of the review of the medical evidence of record, as well as the Veteran's statements, the physician must render an opinion concerning:

(a)  Has the Veteran's current and/or previously diagnosed hypertension been aggravated to any degree by a service-connected disability, to include any prescription medication prescribed for treatment thereof?

(b)  Has the Veteran's Parkinson's disease been aggravated by a service-connected disability, to include any prescription medication prescribed for treatment thereof?

A complete rationale for all requested opinions must be provided.  If the physician cannot provide the requested opinion without resorting to speculation, it must be so stated, and the physician must provide the reasons why an opinion would require speculation.  The physician must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the physician must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular physician.  The report prepared must be typed.

3. After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

4. Finally, after undertaking any other development deemed appropriate, the RO must readjudicate the issues on appeal.  If either issue on appeal remains denied, the RO must furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.







	(CONTINUED ON NEXT PAGE)


No action is required by the Veteran until he receives further notice; however, he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



